Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Kawaguchi et al discloses in Figures 1-2, a reflection reducing apparatus comprising: a dielectric base plate (3) that has a first surface (2a) and a second surface (2b, Fig. 2); 
a first patch group (B1, B2) that is disposed on the first surface (2a) and includes a plurality of first conductive patches; 
a second patch group (B3, B4) that is disposed on the first surface and includes a plurality of second conductive patches; and 
a ground plane (3, Fig. 2) that is arranged on the second surface (2b) and works as a grounding surface, 
wherein the plurality of first conductive patches (B1, B2) are electrically insulated from each other, each of the first conductive patches in which electrical currents, as excited by incoming waves that are radio waves arriving from outside the reflection reducing apparatus, resonating in directions at least including a first direction and a second direction.
Kawaguchi et al or the most closely prior art of record fails to discloses each of the first conductive patches being of a patch shape in which resonant lengths are different between the first and second directions, the second conductive patches are equipped with two or more kinds of conductive patches including at least one first direction-oriented patch and at least one second direction-oriented patch, the second conductive patches being arranged along an outer edge of the first patch group at an interval away from the first patch group, the first direction-oriented patch has a shape in which the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845